DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election, with traverse, of Group I directed to claims 1-4 and 11-12 are acknowledged.  Applicant argues that the special technical feature, a honeycomb sandwich panel, does not contribute over the prior art, Yurlova et al., RU1775416.  Applicant argues that the metal foil in Yurlova cannot reasonably interpreted as a “plate material”.  Applicant points to paragraph 0042 of present specification to define a plate material having a length Y and a width X of 100 mm x 100 mm and a thickness of 1 mm.  Applicant argues the assertion of lack of unity of invention.   Applicant’s argument with respect to Yurlova is persuasive.  However, the special technical feature, a honeycomb sandwich panel, of Applicant’s claims do not contribute over the prior art.  Matsumoto et al., U.S. Pre Grant Publication 2018/0345621, teaches a honeycomb structure sandwiched between two (2) Invar plates wherein the plates provide impact absorbing properties wherein the structure is utilized in aerospace applications.  Long, U.S. Pre Grant Publication 2010/0086729, teaches a honeycomb structure comprising a carbon fiber reinforced plastic sandwiched between two (2) metal layers formed of Invar wherein the structure is utilized in aerospace applications.  The special technical feature, a honeycomb sandwich panel, present in Applicant’s claims does not contribute over the combination of Long and Matsumoto with the motivation of enhancing impact absorbing properties as Long and Matsumoto are analogous art as detailed in Examiner’s rejection below.  And such, the restriction requirement is deemed FINAL.  Accordingly, claims 5-10 are withdrawn from consideration at this time.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al., U.S. Pre Grant Publication 2010/0086729 in view of Matsumoto et al., U.S. Pre Grant Publication 2018/0345621.
	Regarding claims 1 and 11, Long discloses that the composite can be utilized in aerospace applications [0015].  Long discloses in paragraph 0025 layer 108 comprising a metal layer comprising INVAR®36.  Paragraph 0026 of Long discloses located outboard of layer 108 is a honeycomb composite core 110.  Paragraph 0025 discloses a film adhesive bonding layer 108’ bonding other layers.  Paragraph 0030 discloses located outboard of the honeycomb core composite is layer 112 comprising INVAR®36 and having layer 112’ as a film adhesive bonding layer 112 to the honeycomb composite core 110.  See also Figure 1.  Paragraph 0026 of Long also discloses that the honeycomb composite core 110 can include a carbon fiber fabric embedded in an epoxy resin or cyanate resin [carbon fiber reinforced plastic]. Paragraph 0028 discloses that the carbon fibers have a coefficient of thermal expansion lower than INVAR®36.  A honeycomb structure has a plurality of regular hexagonal tubular cells formed adjacently each other.   

    PNG
    media_image1.png
    311
    489
    media_image1.png
    Greyscale
  (Example of honeycomb structure exemplifying tubular cells having a hexagonal cross-section wherein the tubular cells are formed  adjacently each other).
	Long is silent to the first and second skin being formed of a plate material.  Matsumoto discloses a sandwich structure comprising flat plates as top and bottom sides of a honeycomb structure [0138-0139].  Paragraph 0147 of Matsumoto discloses that the flat plates can include Invar.  Matsumoto discloses in paragraph 0126 that the flat plates affect the impact absorbing property of the composite [see also paragraph 0166].   Matsumoto discloses in paragraph 0159 that the sandwich structure in aircraft applications.  Long and Matsumoto are analogous art in that both references recite sandwich structures used in aerospace applications.  One of ordinary skill in the art before the effective filing date of the invention would utilize the INVAR plates of Matsumoto as the metallic layers 108 and 112 comprising INVAR in Long for the benefit of enhancing the impact absorbing properties of the sandwich structure of Long.

	Regarding claim 4, figure 1 illustrates that the first skin 108 and the second skin 112 are arranged in parallel to each other and the core being bonded perpendicularly to the first skin and the second skin wherein the core is a honeycomb structure [0026].



    PNG
    media_image2.png
    407
    432
    media_image2.png
    Greyscale





Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-3 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-15 of copending Application No. 17/311,365 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both co-pending applications recite a structural member formed of a honeycomb sandwich panel wherein the honeycomb panel includes a first skin being a plate material made of a low expansion metal; a second skin being a plate material made of a low expansion metal and arranged to face the first skin and a core made of carbon fiber reinforced plastic or low expansion metal with the core being bonded to the first skin and second skin and including a plurality of tubular cells each having a hexagonal cross section wherein the plurality of tubular cells being formed adjacently to each other; and wherein the low expansion metal is less than 10-7 1/K.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.  Please note that U.S. Patent Application 17/311,365 corresponds to U.S. Pre Grant Publication 2022/0026668.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786